EX 10.3



RESTRICTED STOCK PURCHASE AGREEMENT

THIS RESTRICTED STOCK PURCHASE AGREEMENT, together with all the Schedules and
other attachments (the “Agreement”), is entered into by and between RDA
EQUITIES, LLC, a limited liability company formed in Puerto Rico with its
principal executive office located 2105 Plantation Village, Dorado Place, Puerto
Rico 00646 (“RDA” or the “Purchaser”), and AUTHENTIC TEAS, INC., a Nevada
corporation with its principal executive office located at Suite 1801-1, Yonge
Street, Toronto, Ontario M5E 2A3 Canada (the “Company”), and the stockholder of
the Company listed on the Signature Page to this Agreement (the “Selling
Stockholder”). The Purchaser, Company and Selling Stockholder are sometimes
collectively referred herein to as the “Parties” and may each be referred to as
a “Party.”

 

R E C I T A L S

WHEREAS, the Company is a “smaller reporting company,” as that term is defined
by Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and subject to the reporting requirements of the Exchange
Act with the U.S. Securities and Exchange Commission (the “Commission”);

WHEREAS, the common stock, par value $0.001 per share (the “Common Stock”), of
the Company, is quoted for trading on the OTC Bulletin Board (OTCBB) under the
symbol AUTT;

WHEREAS, the Company’s authorized capital currently consists of 100,000,000
shares of Common Stock, par value $0.001 per share, of which 4,011,600 shares
currently are currently outstanding, and 100,000,000 shares of “blank check”
preferred stock, par value $0.001 per share (the “Preferred Stock”), of which
none have been designated or are currently outstanding;

WHEREAS, the Selling Stockholder is deemed to be an “affiliate,” as that term is
defined under Rule 144 of the Securities Act of 1933, as amended (the
“Securities Act”);

WHEREAS, the Company has commenced non-binding discussions with the Purchaser in
connection with consummating a business combination with a corporation formed in
the Commonwealth of Puerto Rico;

WHEREAS, the Purchaser wishes to purchase the number of shares of Common Stock
of the Company as indicated on the Signature Page to this Agreement (the
“Shares”) from the Selling Stockholder for $0.001 per Share (the “Purchase
Price”); and the Selling Stockholder wishes to sell the Shares to the Purchaser
in consideration for the Purchase Price pursuant to the terms and conditions set
forth in this Agreement; and

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties and covenants contained herein, the Parties hereby agree to the
following:

 

 

 

ARTICLE I

SHARE PURCHASE

Section 1.01. Shares. At the Closing (as defined in Section 1.03) and pursuant
to the terms and conditions hereof, the Selling Stockholder hereby agrees to
sell to the Purchaser the Shares for the Purchase Price.

 

Section 1.02. Purchase Price. At the Closing (as defined in Section 1.03) and
pursuant to the terms and conditions hereof, the Purchaser hereby agrees to
purchase the Shares for the Purchase Price.

 

Section 1.03. Closing.

(a) The consummation of the sale of the Shares by the Selling Stockholder to the
Purchaser (the “Transaction”) shall occur upon the satisfaction or waiver of all
of the conditions set forth herein or such other time as agreed to by the
Parties (the “Closing”). The Closing may be rescheduled by the agreement of the
Parties.

(b) At the Closing, the Company shall have the Selling Stockholder’s stock
certificates evidencing the Shares transferred to the Purchaser and the
Purchaser shall deliver the Purchase Price to the Company by wire transfer, bank
draft or certified check in readily available funds to be distributed by the
Company to the Selling Stockholder. At the Closing, the Company shall deliver to
the Purchaser a stock certificate evidencing the Shares registered in the name
of the Purchaser and such other documents as called for herein and the Purchaser
shall deliver to the Company such other documents as called for herein.

Section 1.04. Additional Actions. Upon the consummation of the Closing or as
soon as practicable thereafter, the Company shall have caused the following to
be completed:

(a) Hrant Isbeceryan and David Lewis Richardson, the current executive officers
of the Company, shall resign, and the Board of Directors of the Company shall
appoint one or more individuals designated by the Purchaser as the executive
officers of the Company, effectively immediately;

(b) The Board of Directors of the Company shall appoint Ralph M. Amato and
Joseph Spiteri or other such individuals designated by the Purchaser as members
to the Board of Directors and then Hrant Isbeceryan, David Lewis Richardson and
Evan Michael Hershfield shall each resign from the Board of Directors of the
Company, effectively immediately;

(c) Effectuate a three-for-one (3:1) forward stock split of the Company’s
outstanding Common Stock;

(d) Effectuate a business combination by merging the Company with and into a
corporation formed in the Commonwealth of Puerto Rico, with the Company being
the non-surviving entity and the Puerto Rico corporation being the surviving
entity (the “Surviving Corporation”) and with each outstanding share of the
Common Stock of the Company being automatically converted into one share of
Common Stock of the Surviving Corporation (the “Merger”); and the Surviving
Corporation subsequently acquiring certain intellectual property assets of
Mobile Data Systems, Inc., a New York corporation (the “Acquisition”) .

(e) For such other matters as may be mutually agreed upon by the Company and the
Purchaser.

Section 1.05. Retransfer Right. In the event the Merger and Acquisition is not
consummated on or prior to the 90th day following the Closing:

 

(a) the Company shall promptly:

(i)undertake all reasonable efforts to remove the then current directors and
officers of the Company in accordance with applicable corporate law and replace
such individuals with Hrant Isbeceryan as President, Chief Executive Officer and
director, David Lewis Richardson as Chief Financial Officer, Secretary,
Treasurer and director and Evan Michael Hershfield as director, and

(ii)unless otherwise consented to in writing by Hrant Isbeceryan, cease all
actions in connection with section 1.04 (c) and (d) to the extent such actions
have not yet been consummated;

(b)the Purchaser shall promptly sell to the Selling Stockholder the Shares for
the Purchase Price in accordance with the closing procedures set out in section
1.03 (the “Closing Procedures”) with such changes as are necessary to reflect
the retransfer of Shares from the Purchaser back to the Selling Stockholder as
contemplated herein (the “Retransfer”);

(c)the Purchaser shall represent and warrant to the Company and the Selling
Stockholder that upon consummation of the Retransfer, the Selling Stockholder
will acquire good and marketable title to the Shares, free and clear of all
liens, pledges, claims, security interests, encumbrances, charges or
restrictions of any kind; and

(d)the Selling Stockholder shall promptly purchase from the Purchaser the Shares
for the Purchase Price in accordance with the Closing Procedures.

 

Section 1.06. Additional Actions After Closing. If, at any time after the
Closing, the Purchaser shall consider or be advised that any further assignments
or assurances in law or any other acts are necessary or desirable to vest,
perfect or confirm, of record or otherwise, in the Purchaser title to and
possession of any property or right of the Company or to be acquired by reason
of, or as a result of, the Transaction contemplated by this Agreement, or
otherwise to carry out the purposes of this Agreement, the Company and the
proper officers and directors, solely in their official capacity as officers and
directors, shall execute any and all documents necessary to vest, perfect or
confirm title to and possession of such property or rights in the Purchaser or
the Company, as appropriate, and otherwise to carry out the purposes of this
Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

In order to induce the Purchaser to enter into this Agreement, the Company
represents and warrants that the statements contained in this Article II are
true and complete as of the date of this Agreement and will be true and complete
as of the Closing (as though made then and at the Closing).

Section 2.01. Organization and Standing.

(a)The Company is a corporation duly organized, existing and in good standing
under the laws of the Nevada with full corporate power and authority to own,
lease, use and operate its properties and to conduct its business as it is
currently conducted.

 

(b)The Company is duly qualified to do business and is in good standing in each
jurisdiction where its activities would require qualification, except where the
failure to qualify would not have a material adverse effect upon the Company’s
business or financial condition, or on the ability of the Parties to consummate
the Transaction (“Company Material Adverse Effect”).

 

(c)The Company is not in default of any provision of its Articles of
Incorporation, Bylaws or other agreements relating to corporate governance or
organization.

 

(d)To the knowledge of the Company, the Company is not a “shell company” as
defined by Rule 12b-2 under the Exchange Act nor has it ever been a “shell
company” since its formation.

 

(e)The Articles of Incorporation of the Company filed with the Commission as an
exhibit to the Company’s registration statement on Form S-1 (File No.:
333-175003) on June 17, 2011 (the “Registration Statement”) are the true and
correct Articles of Incorporation of the Company and such Articles of
Incorporation are now in full force and effect and have not been amended or
rescinded.

 

(f)The Bylaws of the Company filed with the Commission as an exhibit to the
Registration Statement are the true and correct Bylaws of the Company and such
Bylaws are now in full force and effect and have not been amended or rescinded.

Section 2.02. Corporate Power and Authority. The Company has all requisite
corporate power and authority to enter into and perform this Agreement. The
Company has duly executed and delivered this Agreement and this Agreement is a
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, except as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws and equitable principles
related to or affecting creditors' rights generally or the effect of general
principles of equity.

Section 2.03. Conflicts; Consents and Approvals. The Company’s execution or
performance of this Agreement will not:

(a) result in a breach or default or entitle any third party to terminate or
accelerate any of the terms, conditions or provisions of the Certificates of
Incorporation or Bylaws of the Company or any agreement or obligation of the
Company; or

(b) violate any order, writ, injunction, decree, statute, rule, or regulation
applicable to the Company or its properties or assets.

Section 2.04. Ownership of the Company and Capitalization.

(a) Authorized Shares. The Company’s authorized capital stock consists of
100,000,000 shares of Common Stock, par value $0.001 per share, and 100,000,000
shares of Preferred Stock, par value $0.001 per share. There are currently
4,011,600 shares of Common Stock issued and outstanding, 3,000,000 of which are
held by the Company’s current officers and directors and 1,011,600 of which are
held by non-affiliate stockholders. No shares of Preferred Stock are issued and
outstanding. There are no options, warrants or other securities convertible or
exchangeable into shares of capital stock of the Company.

(b) Issuance of Shares. All shares of the Company Stock, including the Shares:
(i) are duly and validly authorized and issued, fully paid and non-assessable,
with, to the knowledge of the Company, no liability attaching to the ownership
thereof, (ii) are not subject to, and were not issued in contravention of, any
preemptive or similar rights pursuant to any provision of law, the Company’s
Articles of Incorporation or Bylaws or any agreement, contract or other
obligation to which the Company is a party or is subject, and (iii) were issued
in accordance with all applicable laws. The rights, privileges and preferences
of the Company Stock are as stated in its Articles of Incorporation and Bylaws.
Except as contemplated herein, there are no outstanding options, subscriptions,
warrants, puts, calls, agreements, understandings, claims or other commitments
or rights of any type relating to the issuance, sale or transfer by the Company
of any securities or interests of the Company, nor are there outstanding any
securities which are convertible into or exchangeable for shares or equity
interests of the Company.

Section 2.05. No Transfer Restrictions. Except as disclosed in the Company SEC
Reports and subject to applicable securities laws, there are no outstanding
agreements, restrictions, contracts, commitments or demands of any character to
which the Company is a party or of which the Company is aware which relate to or
restrict the transfer of any of the shares of the Company Stock. Upon
consummation of the Transaction contemplated by this Agreement and except for
transfer restrictions as required by applicable securities laws, the Purchaser
will acquire good and marketable title to the Shares, free and clear of all
liens, pledges, claims, security interests, encumbrances, charges or
restrictions of any kind.

Section 2.06. Litigation. Except as set forth in the Company’s reports filed
with the Commission (the “Company SEC Reports”), there is no legal action or any
proceeding or investigation pending or, to the knowledge of the Company,
threatened against the Company which could have a Company Material Adverse
Effect.

Section 2.07. Brokerage and Finder’s Fees. Neither the Company nor any of its
directors, officers or employees have incurred, or will incur, any brokerage,
finders or similar fee in connection with the Transaction contemplated by this
Agreement.

Section 2.08. Audited and Unaudited Financial Statements. The Company’s audited
and unaudited financial statements filed with the Commission (the “Company
Financial Statements”) fairly present the assets, liabilities, results of the
operations and changes in stockholders' equity and financial position of the
Company for the respective periods or as of the respective dates therein set
forth. The books and records of the Company are true and complete in all
material respects and have been, and are being, maintained in all material
respects in accordance with applicable legal and accounting requirements.

Section 2.09. Undisclosed Liabilities. Other than those disclosed in the Company
Financial Statements and Schedule 2.09, the Company has no liabilities or
obligations which, individually or in the aggregate, is greater than $5,000.

Section 2.10. Taxes.

(a)Payment; Tax Returns. The Company has timely paid or accrued all national,
state, local and foreign taxes, assessments, fees and other governmental charges
required to be paid or accrued as of the date hereof (“Taxes”), and has filed
all national, state, local and foreign tax returns and tax reports that it is
required to file (the “Returns”). Such Returns and reports are true, correct and
complete and have not been amended, and all Taxes for which the Company is
liable arising under the Returns and reports have either been fully paid or are
adequately reserved for in the Company Financial Statements, and will be timely
paid when due. No claim has been made by authorities in any jurisdiction where
the Company did not file tax returns that it is or may be subject to taxation by
that jurisdiction.

 

(b)No Tax Audit or Assessment. To the Company’s knowledge there is no pending or
threatened national, state, local or foreign tax audit or assessment nor any
agreement by the Company with any federal, state, local or foreign taxing
authority that may affect the tax liability of the Company.

 

(c)No Tax Liability. The Company represents that it shall have no obligation
with respect to any Tax liability of the Company attributable to any period
prior to the Closing.

Section 2.11. Compliance with Law. The Company has materially complied with all
laws, statutes, ordinances, orders, rules, and all judgments, decisions and
orders entered by any federal, state, local or foreign court or governmental
authority or instrumentality applicable or relating to the Company or its
businesses or properties (“Company Applicable Laws”).

Section 2.12. Bank Accounts, Depositories, Powers of Attorney. A true, correct
and complete list of the names and locations of all banks or other depositories
where the Company has accounts or safe deposit boxes with the names of the
persons authorized to have access in any way to these items is set forth in
Schedule 2.12. Except as set forth in Schedule 2.12, no person has power of
attorney with respect to the Company, except in the normal course of business.

Section 2.13. Title to and Condition of Properties. The Company has good, valid
and marketable title or ownership, held free and clear of any encumbrance
whatsoever to all of its assets and properties of every kind, tangible or
intangible, wherever located which is used or planned to be used in the conduct
of its business.

Section 2.14. No Conflict or Default. The Company’s execution of this Agreement
and the transactions contemplated hereby will not: (i) violate any applicable
laws or permits, (ii) cause a lien, security interest or encumbrance of any
nature whatsoever with respect to the properties or assets of the Company, or
(iii) give any entity an interest or rights, including rights of termination,
acceleration or cancellation, with respect to any of the properties, or assets
of the Company.

Section 2.15. Complete Disclosure. The representations and warranties of the
Company in this Agreement or the related Schedules delivered by or on the
Company’s behalf do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements herein or
therein, in light of the circumstances in which they are made, not misleading.

Section 2.16. SEC Compliance; Section 10b-5 Representation. The Company is in
full compliance with all rules and regulations promulgated by the Commission,
including, but not limited to, the Exchange Act, the Securities Act, and the
Sarbanes-Oxley Act of 2002, as amended (“SOX”). The Company is current in its
periodic reporting requirements under the Exchange Act, including but not
limited to, annual reports on Form 10-K and quarterly reports on Form 10-Q and,
to the knowledge of the Company, comply with the requirements of the Exchange
Act. None of the Company SEC Reports or registration statements filed with the
Commission under the Securities Act contains any misstatement of a material fact
or omits to state a material fact necessary to prevent the statements made
therein from being misleading.

Section 2.17. Sale to Selling Stockholder.

(a)The Company issued the Shares to the Selling Stockholder pursuant to an
exemption from the registration requirements of the Securities Act and the
Company has filed all required paperwork with the Commission and/or applicable
state blue sky securities agencies regarding such sales to preserve such
exemption.

 

(b)The Shares are deemed to be “restricted securities” under Rule 144 of the
Securities Act and the certificates evidencing the Shares bear a Rule 144
restrictive stock legend.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDER

In order to induce the Purchaser to enter into this Agreement, the Selling
Stockholder represents and warrants that the statements contained in this
Article III are true and complete as of the date of this Agreement and will be
true and complete as of the Closing (as though made then and at the Closing).

Section 3.01. Authority. The Selling Stockholder has all requisite power and
authority to enter into and perform this Agreement. The Selling Stockholder has
duly executed and delivered this Agreement to facilitate the transactions
contemplated hereby and this Agreement is a legal, valid and binding obligation
of the Selling Stockholder, enforceable in accordance with its terms, except as
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws and equitable principles related to or affecting
creditors' rights generally or the effect of general principles of equity.

Section 3.02. Affiliate Status. The Selling Stockholder is an “affiliate” (as
that term is defined under Rule 144 of the Securities Act) of the Company.

Section 3.03. Purchase of Shares. To the knowledge of the Selling Stockholder,
the Company issued the Restricted Shares to the Selling Stockholder pursuant to
an exemption from the registration requirements of the Securities Act and the
Company has filed all required paperwork with the Commission and/or applicable
state blue sky securities agencies regarding such sales to preserve such
exemption.

Section 3.04. Issuance of Shares. To the knowledge of the Selling Stockholder,
the Shares: (i) are duly and validly authorized and issued, fully paid and
non-assessable, with no liability attaching to the ownership thereof, (ii) are
not subject to, and were not issued in contravention of, any preemptive or
similar rights pursuant to any provision of law, or any agreement, contract or
other obligation to which the Selling Stockholder is a party or is subject, and
(c) were issued in accordance with all applicable laws.

Section 3.05. No Transfer Restrictions. Subject to transfer restrictions
required by applicable securities laws, there are no outstanding agreements,
restrictions, contracts, commitments or demands of any character to which the
Selling Stockholder is a party or of which the Selling Stockholder is aware
which relate to or restrict the transfer of any of the Shares held by the
Selling Stockholder. Upon consummation of the Transaction, the Purchaser will
acquire good and marketable title to the Shares held by the Selling Stockholder,
free and clear of all liens, pledges, claims, security interests, encumbrances,
charges or restrictions of any kind, subject to transfer restrictions required
by applicable securities laws.

Section 3.06. Litigation. There is no legal action or any proceeding or
investigation pending or, to the knowledge of the Selling Stockholder,
threatened against the Selling Stockholder which could prevent the Selling
Stockholder from consummating the Transaction contemplated by this Agreement.

Section 3.07. Brokerage and Finder’s Fees. No one has acted as a broker or
finder on behalf of the Selling Stockholder in connection with the Transaction
contemplated by this Agreement.

Section 3.08. Complete Disclosure. The representations and warranties of the
Selling Stockholder in this Agreement or the related Schedules delivered by or
on the Selling Stockholder’s behalf do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements herein or therein, in light of the circumstances in which they are
made, not misleading.

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

To induce the Company and the Selling Stockholder to into this Agreement, the
Purchaser represents and warrants the following:

Section 4.01. Organization and Standing. RDA is a limited liability company duly
formed under the laws of Puerto Rico, with full power and authority (corporate
and other) to conduct its business as currently conducted. RDA is duly qualified
to do business and is in good standing in each jurisdiction where its activities
would require qualification, except where the failure to qualify would not have
a material adverse effect upon the Purchaser’s business or financial condition,
or on the ability of the Parties to consummate the transactions contemplated by
this Agreement (“RDA Material Adverse Effect”). RDA is not in default of any
provision of its organizational documents.

Section 4.02. Corporate Power and Authority. RDA has all requisite corporate
power and authority to enter into and perform this Agreement. RDA has duly
executed and delivered this Agreement and this Agreement is a legal, valid and
binding obligation of RDA, enforceable in accordance with its terms, except as
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws and equitable principles related to or affecting
creditors' rights generally or the effect of general principles of equity.

Section 4.03. Consents and Approvals. RDA’s execution, delivery and performance
of this Agreement do not and will not require any consents or approvals of,
filings with, or action by any third party.

Section 4.04. Complete Disclosure. The representations and warranties by RDA in
this Agreement or the related Schedules delivered by or on RDA’s behalf do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements herein or therein, in light of the
circumstances in which they are made, not misleading.

Section 4.04. Brokerage and Finder’s Fees. No one has acted as a broker or
finder on behalf of RDA in connection with the transactions contemplated by this
Agreement.

Section 4.05. Accredited Investor. RDA is an “Accredited Investor” as that term
is defined under Rule 501 of Regulation D promulgated under the Securities Act.

Section 4.05 Investment Purpose. RDA is acquiring the Shares solely for its own
account for investment purposes and not with a view to, or for offer or sale in
connection with, any distribution thereof. RDA acknowledges that the Shares are
not registered under the Securities Act, or any state securities laws, and that
the Shares may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable.

 

Section 4.06 Sufficiency of Funds. RDA has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the Transaction contemplated by this Agreement.

 

ARTICLE V

COVENANTS OF THE PARTIES

Section 5.01. Covenants.

(a)General. Each Party shall use its best efforts to take all actions promptly
and do all things necessary, proper or advisable to perform as required in this
Agreement, including without limitation using all commercially reasonable
efforts to cause the satisfaction of all the conditions set forth in this
Agreement for which the Party is responsible as soon as reasonably practicable
and to prepare, execute, acknowledge or verify, deliver, and file the additional
documents, and take or cause to be taken the additional actions, as any Party
may reasonably request to carry out the purposes or intent of this Agreement.

(b) Independent Auditor & Stock Transfer Agent Expenses and Fees. All currently
outstanding expenses and fees and expenses and fees to be incurred by the
Company in connection with the Company’s dismissal of its current independent
auditor and/or stock transfer agent, including, but not limited to, the transfer
of files and other material by such auditor and/or stock transfer agent to the
Company’s new independent auditor and/or stock transfer agent shall be paid, in
full, by the Company, whether or not such expenses and fees are incurred prior
to or subsequent to the consummation of the Transaction. (c) Cooperation. At and
after the Closing, each Party shall execute any and all further documents and
writings and perform any other commercially reasonable actions reasonably
requested by the other Party to perform this Agreement.

(c)Confidential Information. No Party shall at any time directly or indirectly
copy, disseminate or use, for such Party's own benefit or the benefit of any
third party, any information that has been disclosed in confidence by the other
Party (“Confidential Information”), regardless of how the Confidential
Information was acquired, except for the disclosure or use of the Confidential
Information: (x) upon the advice of counsel required by law or legal process, or
(y) authorized in writing by the Party that owns the Confidential Information.
Each Party acknowledges and agrees that remedies at law for a violation or
attempted violation of any of the obligations in this section would be
inadequate and would cause immediate irreparable harm to the other Parties, and
agrees that in the event of any such violation or attempted violation, each
Party is entitled to a temporary restraining order, temporary and permanent
injunctions, and other equitable relief, without the necessity of posting any
bond or proving any actual damage, in addition to all other rights and remedies
which may be available.

(d)Obligation to Update Schedules. Immediately prior to the Closing, each Party
shall promptly disclose to the others any information contained in the
representations and warranties or Schedules which at any time is materially
incomplete or is no longer materially correct or any material adverse
development affecting the respective Party; provided, however, that no
disclosure to this Agreement shall be deemed to modify, amend or supplement the
representations and warranties of a Party or the Schedules attached unless the
Party to whom the representations and warranties are made has consented in
writing.

(e)Regulatory Matters and Approvals. Each of the Parties will give any notices
to, make any filings with, and use their reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in order to effect the transactions contemplated by this Agreement.

Section 5.02. Reasonable Access. The Company shall give the Purchaser, its
counsel, accountants, financial advisers and lenders, and other representatives,
after reasonable notice, reasonable access, during normal business hours,
throughout the period prior to the Closing, to all of the properties, books,
contracts, commitments and records relating exclusively to the Company’s
business, and the Company shall reasonably cooperate with the Purchaser and its
accountants in connection with the preparation of timely and complete audited
and unaudited financial statements.

 

ARTICLE VI

CONDITIONS

 

Section 6.01. Mutual Conditions. The Parties' obligations to consummate the
Transaction and to perform this Agreement are subject to all of the following
conditions:

(a)No Action. No action before any court or governmental body is pending or
threatened wherein a judgment, decree or order would restrain, prohibit or
invalidate any of the transactions contemplated by this Agreement or cause the
Transaction to be declared unlawful or rescinded.

 

(b)Approvals. All action necessary to authorize the execution and delivery of
this Agreement and consummation of the Transaction have been obtained.

Section 6.02. Conditions to Obligations of the Purchaser. The Purchaser’s
obligation to consummate the Transaction and to perform this Agreement is
subject to the fulfillment of all of the following conditions unless waived by
the Purchaser in writing:

(a)Representations and Warranties. The representations and warranties of the
Company and Selling Stockholder set forth in this Agreement are true and correct
as of the Closing as though made at and as of the Closing, except where any
untruth or inaccuracy will not, either individually or in the aggregate, have a
Company Material Adverse Effect.

 

(b)Performance of Agreement. The Company and Selling Stockholder shall have
performed and observed in all material respects all obligations and conditions
to be performed or observed by it under this Agreement at or prior to the
Closing.

 

(c)Material Adverse Changes. Since the date of this Agreement, there has not
occurred any change in the operations, prospects, assets, business, or condition
(financial or otherwise) of the Company has had or that could have a Company
Material Adverse Effect.

 

(d)Deliveries. All documents or instruments required to be delivered by the
Company and the Selling Stockholder at or prior to the Closing, shall have been
delivered to the Purchaser.

 

(e)Approval. This Agreement shall have been approved by all necessary action.

 

(f)Consents. The Company and Selling Stockholder shall have procured all
third-party consents necessary to effect the Transaction.

 

(g)Form of Actions. All actions to be taken by the Company and Selling
Stockholder in connection with consummation of the Transaction and all documents
required to effect the Transaction shall be satisfactory in form and substance
to the Purchaser.

 

Section 6.03. Conditions to Obligations of the Selling Stockholder. The Selling
Stockholder’s obligation to consummate the Transaction and to perform this
Agreement is subject to the fulfillment of all of the following conditions,
unless waived by Selling Stockholder in writing:

(a)Representations and Warranties. The Purchaser’s representations and
warranties set forth in this Agreement are true and correct as of the Closing as
though made at the Closing except where any untruth or inaccuracy will not,
either individually or in the aggregate, have a RDA Material Adverse Effect.

 

(b)Performance of Agreement. The Purchaser shall have performed and observed in
all material respects all obligations and conditions to be performed or observed
by it under this Agreement at or prior to the Closing.

 

(c)Material Adverse Changes. There has occurred no change in the operations,
prospects, assets, business, or condition (financial or otherwise) of the
Purchaser which would have a RDA Material Adverse Effect.

 

(d)Deliveries. All documents or instruments required to be delivered by RDA or
third parties at or prior to the Closing shall have been delivered to the
Company.

 

(e)Approval. This Agreement shall have been approved by all necessary action.

 

(f)Consents. The Purchaser shall have procured all third-party consents
necessary to effect the Transaction.

 

(g)Form of Actions. All actions to be taken by the Purchaser in connection with
consummation of the Transaction and all documents required to effect the
Transaction shall be satisfactory in form and substance to the Selling
Stockholder.

 

 

ARTICLE VII

TERMINATION, SURVIVAL AND MISCELLANEOUS AGREEMENTS

Section 7.01. Termination. This Agreement may be terminated at any time prior to
the Closing as follows: (a) by unanimous written consent of the Company,
Purchaser and Selling Stockholder; or (b) by any Party if either of the
remaining Parties has breached or failed to perform in any material respect any
of its representations, warranties, covenants or other agreements contained in
this Agreement which is incapable of being cured or is not cured within thirty
(30) days of written notice of default.

Section 7.02. Survival of Representations and Warranties. The covenants,
representations and warranties contained herein shall survive the Closing of the
Transaction.

 

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Notices. All notices and other communications under this Agreement
to any Party shall be in writing and shall be deemed given when delivered to
that Party, sent by facsimile transmission (with electronic confirmation) to
that Party at the facsimile number for that Party set forth below, mailed by
U.S. mail (postage prepaid and return receipt requested) to that Party at the
address for that Party set forth below, or delivered by Federal Express or any
similar express delivery service for delivery to that Party at that address:

 

If to the Purchaser:

RDA Equities, LLC

Attn: Ralph M. Amato

2105 Plantation Village

Dorado, Puerto Rico 00646

T: (619) 895-6900

 

With a copy to:

Philip Magri, Esq.

The Magri Law Firm, PLLC

11 Broadway, Suite 615

New York, NY, 10004

Direct: (954) 303-8027

T: (646) 502-5900

F: (646) 836-9200

pmagri@magrilaw.com

www.magrilaw.com


If to the Company:

1801-1 Yonge Street

Toronto, Ontario M5E 2A3

Canada

Attn: Hrant Isbeceryan

T: (416) 306-2493

 

If to the Selling Stockholder:

To the address listed on the Signature Page.

 

Any Party may change its facsimile number or address for notices under this
Agreement at any time by giving the other Parties written notice of the change.

Section 8.02. Non-Waiver. No failure by a Party to insist upon strict compliance
with a term or provision of this Agreement, to exercise any right, or to seek a
remedy is a waiver of the right to insist upon such strict compliance, to
exercise that or any other right, or seek that or any other remedy at any other
time. This Agreement may not be modified by custom or practice in the trade, by
the actions of the Parties or in any other manner except in writing signed by
the party against whom enforcement is sought.

Section 8.03. Headings. The headings of the various Articles and Sections of
this Agreement are not part of the context of this Agreement, are merely labels
to assist in locating such articles and Sections, and shall be ignored in
construing this Agreement.

Section 8.04. Counterparts. This Agreement may be executed in multiple
counterparts, each of which is an original, but all of which taken together are
one and the same Agreement.

Section 8.05. Entire Agreement. This Agreement (including the Schedules hereto)
constitutes the entire agreement between the Parties with respect to its subject
matter and supersedes all prior or contemporaneous discussions, negotiations,
agreements and understandings (both written and oral) among the Parties with
respect to such subject matter; and may be amended only by a writing signed by
all Parties.

Section 8.06. Governing Law. This Agreement is governed by and shall be
construed in accordance with the laws of New York, without regard to its
principles of conflicts of law. The Parties irrevocably submit to the
jurisdiction and venue of any federal or state court in New York, New York over
any dispute arising out of this Agreement and agree that all claims related to
any dispute related to this Agreement shall be heard and determined in any such
court. The Parties irrevocably waive, to the fullest extent permitted by law,
any objection they may have to the venue of any dispute brought in any such
court or any defense of inconvenient forum for the maintenance of the dispute.
The Parties irrevocably consent to process being served upon them in any site,
action or proceeding before any such court by delivering as provided for notices
in Section 8.01 of this Agreement. All rights and remedies of each Party under
this Agreement are cumulative and are in addition to all other rights and
remedies available to the Party from time to time, whether under this Agreement
otherwise.

Section 8.07. Binding Effect; Assignment. This Agreement is binding upon, inures
to the benefit of and is enforceable by and against the Parties and their
respective heirs, personal representatives, successors and permitted assigns.
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be transferred or assigned by any of the Parties without the
prior written consent of the other Parties and any attempted assignment in
violation of this provision is void.

Section 8.08. Expenses. Except as otherwise specifically provided in this
Agreement, each party shall pay the expenses they may incur in connection with
the transactions contemplated by this Agreement, including without limitation
the fees and expenses of legal counsel, accountants and financial advisors.

Section 8.09. Severability. If any provision of this Agreement is determined by
a court or other government entity to be unenforceable, the Parties shall
cooperate in good faith to rewrite such provision so that it is enforceable to
the maximum extent permitted by applicable law, and the Parties shall abide by
the provisions as rewritten. If any provision of this Agreement cannot be
rewritten, the provision shall be severed from this Agreement, but every other
provision of this Agreement shall remain in full force and effect.

[SIGNATURE PAGE TO FOLLOW]


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the 23rd day of August 2013.

RDA EQUITIES, LLC

 

By: /s/ RALPH M. AMATO

Name: Ralph M. Amato

Title: Managing Member

 

 

AUTHENTIC TEAS, INC.

 

 

By: /s/ HRANT ISBECRYAN

Name: Hrant Isbeceryan
Title: President and Director


 

SELLING STOCKHOLDER:

 

 

/s/ EVAN HERSHFIELD

Signature

 

Evan Hershfield

Print Name

 

_________________________________

Street Address

 

_________________________________

City, State & Zip

 

 

Number of Shares:

250,000

 

Total Purchase Price ($0.001 per Share):

$250

 

